Citation Nr: 1201898	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for neurological impairment of the lower extremities, claimed as a bilateral leg and hip disability, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability. 

3.  Entitlement to special monthly compensation. 

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In December 2009, the Board remanded the case for further action by the originating agency.  The case has returned to the Board for further appellate action.

The Veteran testified before the undersigned Veterans Law Judge at the RO in August 2009.  He also testified at a hearing before a hearing officer at the RO in May 2008.  Transcripts of both hearings are associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for neurological impairment of the lower extremities and a psychiatric disability as secondary to a low back disorder.  The claim to reopen service connection for a low back disorder was denied by the Board in a December 2009 decision, but recent evidence received by the Veteran indicates intent to file a new claim to reopen.  In June 2011, the Veteran submitted a personal statement describing the circumstances surrounding an in-service back injury.  Similarly, in September 2011, VA received a statement from a friend of the Veteran describing the Veteran's long history of back pain dating since right after discharge.  

The Board finds that the claims on appeal, including the claims for TDIU and special monthly compensation, are inextricably intertwined with the new claim to reopen service connection for a low back disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the claims for service connection for neurological impairment of the lower extremities, an acquired psychiatric disorder, and the claims for TDIU and special monthly compensation must be remanded to allow for the development and readjudication of the claim to reopen.  

Accordingly, the case is REMANDED for the following action:

After adjudication of the claim to reopen entitlement to service connection for a low back disorder is completed, readjudicate the claims currently on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


